In an action to recover damages for negligent misrepresentation, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated August 19, 1999, as granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed insofar as appealed from, with costs, for the reasons stated in Losquadro v Gerrard (276 AD2d 599 [decided herewith]). O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.